Citation Nr: 1119853	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-28 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for joint pain, including left knee and left ankle pain, to include as due to an undiagnosed illness and/or as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from August 1988 to December 1994.  He served in the Southwest Asian Theater of operations during the Persian Gulf War in 1991.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This case was remanded to in December 2008.  

The claim of entitlement to service connection for joint pain is addressed in the REMAND section of this decision and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran was treated for right knee symptoms during service consistent with soft tissue injury, and an examination only six months after service confirmed the presence of chronic right knee disability which is of service origin. 


CONCLUSION OF LAW

A chronic right knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  








REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    Nevertheless, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As the Veteran's service representative astutely observed in the March 2001 Informal Hearing Presentation, the Veteran's VA examination in March 1995, only six months after service, disclosed the presence of complaints consistent with a ligamentous injury, which in fact was the diagnosis in March 1995.  While the recent VA examination in 2009 yielded an opinion that the current right knee disability was not of service origin, this was predicated upon an absence of continuity of treatment since service.  However, it is not continuity of treatment which is required but, rather, continuity of symptomatology.  Here, the symptoms and complaints since 1995, and the diagnoses, are consistent with the type of injury that the Veteran sustained in 1993.  Subsequent evidence demonstrates that he had continued to have the very same type of complaints and symptoms since they were again documented in 1995.  

Accordingly, with the resolution of doubt in the Veteran's favor, the Board concludes that the Veteran's current disability of the right knee is of service origin.  The claim for service connection is thus granted in full.


ORDER

Service connection for a right knee disability is granted.


REMAND

In the December 2008 remand, the Board made several requests as to a VA examination in regard to the claimed joint disorder.  First, the examiner was requested to offer an opinion as to whether the Veteran has a left knee or left ankle disability that was the result of or secondary to a right knee condition.  If no specific joint condition, to include a left knee or left ankle disability, was diagnosed, the examiner was indicate whether there had been objective indications of chronic joint disability, to include of the left knee or left ankle, that could not be attributed to any known clinical diagnosis.  

The April 2009 VA examination report, however, is inadequate.  As to the question of secondary service connection, the examiner did not address whether the right knee disorder, now service connected, aggravated the left knee and left ankle disorders, for which known clinical diagnoses were rendered.  The examiner also did not address the character and etiology of any other joint disorders, notwithstanding the fact that a March 2004 VA examiner diagnosed "migratory polyarthralgia of underdetermined etiology (probably represents and undiagnosed illness)."  This matter will need to be clarified upon a further examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for a VA orthopedic examination, to include the left knee and left ankle.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.

As to the left knee and left ankle disorders, the examiner must opine as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorders: 1) were incurred as a result of service, or 2) were caused or permanently worsened (e.g., aggravated) by the now-service-connected right knee disorder.  

The examiner should also consider the March 2004 diagnosis of "migratory polyarthralgia of underdetermined etiology (probably represents and undiagnosed illness)" and address the nature and etiology of any corresponding diagnosis.
To this end, the examiner should review the entire claims file and indicate whether there have been objective indications of chronic joint disability, other than those involving the knees and left ankle, that cannot be attributed to any known clinical diagnosis.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

2.  The claim of entitlement to service connection for joint pain, including left knee and left ankle pain, to include as due to an undiagnosed illness and/or as secondary to a right knee disability, should then be readjudicated.  If the determination remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


